DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 6-9 in the reply filed on January 12. 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei et al. (JP2004026519, machine translation provided). Takei teaches a gas branching apparatus that branches and supplied a gas to first to N-th supply targets, such the eleven burners (2) seen in figure 1. Takei teaches the apparatus comprises a plurality of flow dividers (6), each including first to N-th gas (such as 11) outlets through which the gas is branched and discharged. Takei also teaches a plurality of pipes (7) connecting one of the first to N-th gas outlets of each of the plurality of flow dividers to any of the first to N-th supply targets on a one-to one basis ([0007], figure 1).  Takei 2 gas has a volume capacity of 3243 cc, a flow divider for O2 gas has a volume capacity of 1117 cc, and a flow divider for SiCl4 has a volume capacity of 427.5 cc (table 1, [0011]). Thus, the flow dividers have different volumes. 
Regarding claim 3, Takei teaches the flow divider is designed to have an equal branching ratio of the gas to the first to N-th gas outlets ([0007]).
Regarding claim 4, the first to N-th supply targets are arranged along a longitudinal direction of a long object, such as starting member 1 (figure 1, [0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (JP2004026519, machine translation provided) as applied to claim 1 above, and further in view of Boden et al. (4,572,820).  Takei doesn’t specify switching between flow dividers according to a flow rate of the gas. Boden teaches a flow divider for dividing a main flow into divisional flows of different quantities (col. 2 lines 20-22), the flow divider comprising of three variable volume elements (col. 3 lines 15-20, col. 4 lines 18-23), wherein different volumes of a reaction component can be supplied by switching from one element to another element (col. 3 lines 23-32), depending on the requirements, such as a flow rate of the reaction component (col. 2 lines 27-33).  Using different flow . 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (3,378,202).  McKenzie teaches a gas branching apparatus that branches and supplies a gas to a first to N-th supply targets (i.e. burners B1), comprising a flow divider (comprising D1 and T1) including first to N-th gas outlets (4 outlets shown stemming from T1) through which the gas is branched and discharged, and a plurality of pipes (pipes between T1 and B1) connecting one of the first to N-th outlets of the flow divider to any of the first to N-th supply targets on a one-to-one basis (figures 1-2, col. 2 lines 3, 16-18, 37-45). McKenzie teaches a controller for controlling a valve 5 according to a flow rate of the gas (col. 2 lines 26-32, 40-54). Although a volume of the flow divider is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the change in valve 5 would essentially result in a .
Regarding claim 8, McKenzie teaches the flow divider is designed so as to have an equal branching ration of the gas to the first  to N-th gas outlets (col.2 lines 10-15).
Regarding claim 9, McKenzie shows the first to N-th supply targets are arranged along a longitudinal direction, which could be directed to a long object.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boden (4,572,820).  Boden teaches a reaction component branching apparatus that branches and supplies a reaction component to a first to N-th supply targets (i.e. mixers M1-M3), comprising a volume variable flow divider (10 or 11) including first to N-th gas outlets (extending from P1-P3 or I1-I3) through which the reaction component is branched and discharged, and a plurality of pipes (pipes between P1 and M1, P2 and M2, P3 and M3, for example) connecting one of the first to N-th outlets of the flow divider to any of the first to N-th supply targets on a one-to-one basis (figure 1, col. 1 lines 60-64, col. 2 lines 20-24, 56-57, col. 3 lines 15-20, 58-62). Boden teaches the flow divider comprises three elements 21, 22, and 23 of different sizes that provides for different volumes of the reaction component (col. 4 lines 18-23), which makes the flow divider a volume variable flow divider. Although the branching apparatus of Boden is utilized for flowable materials, such as reaction components for plastic materials (col. 1 lines 5-15), it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar apparatus could be employed to branch off a gas, as reaction components in gaseous form are also well known and is also flowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741